Citation Nr: 1417206	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-21 124	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in St. Petersburg, Florida.

In December 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

During the December 2013 Board hearing, the Veteran testified that he underwent emergency dental treatment in either June or July 2013 at the VA Medical Center in Tampa, Florida.  Treatment records associated with the emergency dental care are pertinent with respect to the Veteran's above-captioned claim, but have not been associated with his claims file.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required to obtain this evidence.

As an additional matter, under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).

The Veteran was provided a VA examination in October 2009.  The examiner described some of the remedial dental treatment the Veteran received from VA while he was enrolled in the vocational rehabilitation program.  The examiner ultimately rendered a diagnosis of moderate to severe periodontal disease with maxillary and mandibular bone loss and missing teeth.  Further, the examiner found that the Veteran demonstrated a normal range of motion; no impairment of function due to the loss of motion; and no masticatory function loss.  There was no radiographic evidence of traumatic bone loss.  The examiner opined that all of the bone loss associated with the Veteran's maxilla and mandible was due to periodontal disease.

Based on the October 2009 VA examiner's findings, and after reviewing of the other evidence of record, the Board finds that the Veteran does not have a dental condition for which compensation is payable under the regulations, including compensation payable pursuant to 38 U.S.C.A. § 1151.  

If, while the Veteran's claim is in remand status, the RO receives evidence, including the evidence associated with the emergency dental treatment the Veteran received in June or July 2013, demonstrating that the Veteran has a dental disability for which compensation is payable, the RO must obtain a supplemental opinion from the October 2009 VA examiner or appropriate substitute.  Specifically, the October 2009 examiner did not provide an opinion as to whether the Veteran experienced any additional disability as a result of the dental treatment he received from VA.  Further, the examiner did not provide an opinion as to whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or whether the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  These are the salient questions presented by the Veteran's claim, but only if the evidence demonstrates that the Veteran has a dental disability for which compensation is payable under the regulations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the Veteran's relevant treatment records from the VA Medical Center in Tampa, Florida, specifically with respect to emergency dental treatment he underwent in or around June or July 2013.  These records should then be associated with the Veteran's claims file.

2.  If, and only if, the RO determines that the evidence of record establishes a diagnosis of a dental disability for which compensation is payable under the regulations, a supplemental opinion must be obtained from the October 2009 VA examiner or an appropriate substitute.  The Veteran's claim file must be made available to and reviewed by the examiner.  After reviewing the claims file, the examiner is requested to provide an opinion as to the following:

State whether it is at least as likely as not (50 percent probability or more) that the dental treatment the Veteran received while he was enrolled in the vocational rehabilitation program resulted in additional disability.

If this treatment resulted in additional disability or disabilities, the examiner is then asked to answer the following: 

Is it at least as likely as not (50 percent probability or more) that the proximate cause of any found additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing the dental treatment while he was enrolled in the vocational rehabilitation program? 

OR

Is it at least as likely as not (50 percent probability or more) that the proximate cause of any disability was due to an event not reasonably foreseeable?

The examiner is advised that to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; OR, VA furnished the treatment without the Veteran's informed consent.

The examiner is also advised that the term "event not reasonably foreseeable" means whether a reasonable health care provider would have foreseen the event.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

A complete rationale for all opinions must be provided.

3.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

